Case 3:14-cv-01109-SCC Document 29 Filed 04/27/21 Page 1 of 6




                    IN THE UNITED STATES COURT
                  FOR THE DISTRICT OF PUERTO RICO




   ANTONIO ORTIZ-APONTE

         Petitioner,
                                      CIV. NO.: 14-1109 (SCC)
             v.
                                      CRIM. NO.: 10-251 (SCC)
   UNITED STATES OF AMERICA

        Respondent.




                       OPINION AND ORDER

       Pending before the Court is Petitioner Antonio Ortiz-

    Aponte’s (“Petitioner Ortiz-Aponte”) pro se motion for this

    Court to reevaluate his petition pursuant to 28 U.S.C. § 2255

    at Docket No. 1. See Docket No. 27. In the alternative,

    Petitioner Ortiz-Aponte asks that he be allowed to file a

    successive § 2255 petition, for it would be in the interest of

    justice for this Court to allow such a filing. Id. To date, the

    Government has not addressed Petitioner Ortiz-Aponte’s
Case 3:14-cv-01109-SCC Document 29 Filed 04/27/21 Page 2 of 6




    ORTIZ-APONTE v. U.S.A.                                                    Page 2




    motion. Nevertheless, the Court finds that it can proceed to

    render its determination regarding the same.

        For the reasons set forth below, the Court DENIES

    Petitioner Ortiz-Aponte’s motion at Docket No. 27.

    I. Analysis

        Petitioner Ortiz-Aponte avers that the Court erred in

    dismissing his § 2255 petition at Docket No. 1 as untimely. See

    Docket No. 27-1. In doing so, Petitioner Ortiz-Aponte argues

    that the Court abused its discretion and incurred in a

    constitutional violation 1 given that his § 2255 petition had


    1 Petitioner Ortiz-Aponte cites to the Suspension Clause of the United
    States Constitution which states that, “[t]he Privilege of the Writ of Habeas
    Corpus shall not be suspended, unless when in Cases of Rebellion or
    Invasion the public Safety may require it.” U.S. Const. art. I, § 9, cl. 2. The
    Court notes that the mere mention of an alleged constitutional violation
    does not automatically entail that pending before the Court is a successive
    § 2255 petition. The reason being that, “relief from a judgment previously
    entered in a section 2255 case ‘should be treated as a second or successive
    habeas petition if—and only if—the factual predicate set forth in support
    of the motion constitutes a direct challenge to the constitutionality of the
    underlying conviction.’” See Muñoz v. U.S., 331 F.3d 151, 153 (1st Cir. 2003)
    (quoting Rodwell v. Pepe, 324 F.3d 66, 67 (1st Cir. 2003)). Here, Petitioner
    Ortiz-Aponte’s motion at Docket No. 27 does not challenge the
    constitutionality of his underlying conviction, as such, the Court will not
    construe the same as a successive § 2255 petition.
Case 3:14-cv-01109-SCC Document 29 Filed 04/27/21 Page 3 of 6




    ORTIZ-APONTE v. U.S.A.                                                 Page 3




    been timely filed. Id. He now asks that his § 2255 petition at

    Docket No. 1 “be heard by an impartial and undetached

    judge.” Id. at 2. However, Petitioner Ortiz-Aponte fails to

    specify under what legal basis he has anchored his request for

    this Court to “reevaluate” his petition at Docket No. 1.

    Notwithstanding this omission, a review of the record reveals

    that Petitioner Ortiz-Aponte’s request is meritless. 2



    2 This Court could have construed Petitioner Ortiz-Aponte’s petition as a
    Federal Rule of Civil Procedure Rule 60(b) (“Rule 60(b)”) motion. The
    reason being that, a Rule 60(b) motion may be used as a way to “reopen
    or seek reconsideration of an earlier denial of [a] § 2255 motion under only
    limited circumstances.” See Lugo-Vélez v. U.S., Civil Number 05-01974,
    2017 WL 1318446 at *1 (D.P.R. April 10, 2017). One of the “limited
    circumstances” that would allow for the filing of a Rule 60(b) motion in
    the habeas context would be “if the factual predicate of the motion
    challenges only the procurement of the federal habeas judgment[.]” See
    Rodwell v. Pepe, 324 F.3d 66, 71 (1st Cir. 2003). A claim addressing whether
    a § 2255 petition was—or was not—timely filed could fall under such a
    scenario. Assuming arguendo that Petitioner Ortiz-Aponte’s motion at
    Docket No. 27 were to have been construed as a Rule 60(b) motion, this
    Court would have still denied the same. As explained, the Court’s Opinion
    did not hold that Petitioner Ortiz-Aponte’s § 2255 petition had been
    untimely filed. See Docket No. 5. Petitioner Ortiz-Aponte’s argument
    regarding the Court’s Opinion at Docket No. 5 and Judgment at Docket
    No. 6 is incorrect, for it does not track the procedural and substantive
    travel of this case.
Case 3:14-cv-01109-SCC Document 29 Filed 04/27/21 Page 4 of 6




    ORTIZ-APONTE v. U.S.A.                                          Page 4




        Petitioner Ortiz-Aponte filed his § 2255 petition on

    February 5, 2014. See Docket No. 1. The Government opposed

    the same on March 6, 2016. See Docket No. 3. And a Reply was

    filed by Petitioner Ortiz-Aponte on June 2, 2014. See Docket

    No. 4. Shortly thereafter, on June 11, 2014, the Court entered

    an Opinion and Order (“Opinion”) denying Petitioner Ortiz-

    Aponte’s § 2255 petition. See Docket No. 5.

        In the Opinion, the Court pointed out that two out of the

    three claims that Petitioner Ortiz-Aponte advanced in his §

    2255 petition were previously heard and rejected on direct

    appeal by the First Circuit. Id. at 3, 5. And as to the third claim,

    which turned on the applicability of the rule announced in the

    Supreme Court’s decision in Alleyne v. United States, 570 U.S.

    99 (2013) to his case, the Court noted that the same did not

    apply retroactively. Id. at 4-5. Most strikingly, at no point in

    its Opinion, and subsequent entry of Judgment on June 13,

    2014, see Docket No. 6, did the Court determine that Petitioner

    Ortiz-Aponte’s § 2255 petition at Docket No. 1 had been

    untimely filed. Id. As such, Petitioner Ortiz-Aponte’s
Case 3:14-cv-01109-SCC Document 29 Filed 04/27/21 Page 5 of 6




    ORTIZ-APONTE v. U.S.A.                                                    Page 5




    contention that the Court erred in dismissing his § 2255

    petition at Docket No. 1 as untimely misses the mark, for the

    Court never issued such a ruling in the first place.

        Lastly, Petitioner Ortiz-Aponte’s request for the Court to

    allow him to file another § 2255 petition is misdirected. A

    petitioner looking to file a successive § 2255 petition must first

    seek “pre-clearance, in the form of a certificate,” from the First

    Circuit authorizing this Court to consider such a petition in

    accordance with the prior approval provision found in 28

    U.S.C. § 2255(h). See Trenkler v. U.S., 536 F.3d 85, 96 (1st Cir.

    2008). Meaning that, if Petitioner Ortiz-Aponte intends to file

    a successive § 2255 petition, he must first seek authorization

    from the First Circuit to do so, not from this Court. 3




    3 First Circuit Rule 22.1(e) states that if an un-authorized § 2255 petition is
    filed before a district court, the district court will either transfer the
    petition to the First Circuit “pursuant to 28 U.S.C. § 1631 or dismiss the
    petition.” However, here, Petitioner Ortiz-Aponte merely asked this Court
    for permission to file a successive § 2255 petition, he did not go as far as
    to file an un-authorized § 2255 petition.
Case 3:14-cv-01109-SCC Document 29 Filed 04/27/21 Page 6 of 6




    ORTIZ-APONTE v. U.S.A.                                        Page 6




        Accordingly, Petitioner Ortiz-Aponte’s motion at Docket

    No. 27 is DENIED.

        IT IS SO ORDERED.

        In San Juan, Puerto Rico, this 27th day of April, 2021.

                S/ SILVIA CARREÑO-COLL
                UNITED STATES DISTRICT COURT JUDGE
